DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the embodiment of FIGs 1-3 in the reply filed on 8/25/2021 is acknowledged.
Claims 12-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/25/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 and 15-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 2, “said waist limb belt” in lines 12-13 is indefinite and lacks antecedent basis. It is unclear if applicant is referring to the waist belt or the limb belt. Additionally, in 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicassio (US 7608026).

Nicassio teaches regarding claim:

1. A mobility assisting apparatus (FIGs 1-9), comprising: an anchor belt (belt around waist 30) engageable to an as-used position encircling a portion of the waist or a limb of the body of a user (as seen in FIG 1); a first anchor positioned on said anchor belt (see plurality of anchor clips – 92 in FIG 6 dispersed around the belt); a limb belt positionable on a portion of an arm or a leg of said user (see leg belts/cuffs of FIG 1); said limb belt having a second anchor thereon (identical clips 92 on leg belts for attachment to bands 82); a first elastic band (82) having a first end thereof in a first connection with said first anchor (as seen in FIGs 6 and 9), said first elastic band having a second end thereof in a second connection with said second anchor (see FIG 9); said first elastic band imparting a contracting biasing 

2.  The mobility assisting apparatus, of claim 1 additionally comprising: said first anchor (92) having a body (as seen in FIG 6), said body of said first anchor having a first passage therethrough (slot 93), said first passage in a sliding engagement upon said anchor belt (slot 93 for movement about loop 95 of the anchor belt); said second anchor having a body, said body of said second anchor having a second passage therethrough in a sliding engagement with said limb belt (same loop and anchor arrangement on the leg belt  - see FIGs 1 and 9); a first sliding adjustment of said first anchor positioning said first anchor to any of multiple locations on said waist belt (via adjustment about the loop 95); a second sliding adjustment of said second anchor positioning said second anchor to any of multiple locations on said waist limb belt (via a similar adjustment); and said angle of said force vector being adjustable by either of said first sliding adjustment or said second sliding adjustment (in order to position the bands as desired – see for example FIG 9).

3.  The mobility assisting apparatus, of claim 2 additionally comprising: one or both of said body of said first anchor and said body of said second being formed of flexible material (flexible material to permit side members 120 to removably connect to 91 as seen in FIG 6); and stiffeners positioned adjacent said first passage of said first body and said second passage when formed of said flexible material (stiffeners are considered to be central member/spline 122 and the housing of mating clip 91, which are adjacent to the passages and provide stiffening and structural reinforcement to the clip when the clip is assembled for use).



5.  The mobility assisting apparatus, of claim 3 additionally comprising: said anchor belt being a waistbelt configured for removable engagement around a waist of a user (as discussed above).

6.  The mobility assisting apparatus, of claim 4 additionally comprising: a shoulder harness adapted to engage a user in an as-used position (as seen for example in FIGs 1, 7, and 8); said shoulder harness having a first shoulder strap (35) extending between a first end and a second end (as seen in FIGs 7 and 8); said shoulder harness having a second shoulder strap (other 35) extending between a first end and a second end (see FIGs 7 and 8); said second end of said first shoulder strap in a removable connection to said first anchor in said sliding engagement upon said waist belt; and said second end of said second shoulder strap in a second removable connection to a secondary anchor in a sliding engagement upon said waist belt (indirect and removable connection of the straps to the movable anchors via hook and loop attachment as seen in FIGs 14 and 15).

7.  The mobility assisting apparatus, of claim 5 additionally comprising: a shoulder harness adapted to engage a user in an as-used position; said shoulder harness having a first shoulder strap extending between a first end and a second end; said shoulder harness having a second shoulder strap extending between a first end and a second end; said second end of said first shoulder strap in a removable connection to said first anchor in said sliding engagement upon said waist belt; and said second end of said second shoulder strap in a second removable connection to a secondary anchor in a sliding engagement upon said waist belt (as discussed above).

15.  The mobility assisting apparatus, of claim 2 additionally comprising: a second elastic band having a first end thereof in a connection with a secondary anchor slidably located upon said anchor belt; a 

16.  The mobility assisting apparatus, of claim 3 additionally comprising: a second elastic band having a first end thereof in a connection with a secondary anchor slidably located upon said anchor belt; a second end of said second elastic band engaged to said second anchor; said first elastic band imparting a contracting biasing force along a first force vector running at a first angle between said first connection and said second connection; said second elastic band imparting a contracting biasing force along a second force vector running at a second angle between said secondary anchor on said anchor belt and said second anchor on said limb belt; and one or both of said first angle and said second angle being adjustable by a sliding of any of said first anchor or said second anchor or said secondary anchor in their respective sliding engagements (as discussed above).

Allowable Subject Matter
Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784